This is an application for a writ of habeas corpus. The petitioner, owner of a drug-store, was arrested, and held to answer, together with one of his employees, on a charge of violating the provisions of section 3 of an act of the legislature, regulating the working hours of employees engaged in selling, at retail, drugs and medicines, compounding physicians' prescriptions, and providing a penalty for its violation and the acts amendatory thereof. (Stats. 1905, p. 28, as amended by Stats. 1907, p. 273; Stats. 1921, p. 1323.) The material issues made by the petition, and the return, are identical with those presented and considered by the court inIn the Matter of the Application *Page 798 of Twing, ante, p. 261 [204 P. 1082]. Section 2 of the act, for the alleged violation of which Twing was arrested, and section 3, under which this petitioner was charged, relate to the same subject and must be construed together. So considered, what we have said in the former case applies in this. On the authority of that decision it follows that the complaint in this case, as in that, states no offense.
The petitioner must be discharged, and it is so ordered.
Waste, J., Shaw, C. J., Wilbur, J., Lawlor, J., Shurtleff, J., Richards, J., pro tem., and Sloane, J., concurred.